This dissent is a protest against strict constitutional construction in the present tax emergency.
Article XII, section 1, of the Constitution commands the legislature to provide "a thorough and efficient system of free schools." In Kuhn v. Board of Education, 4 W. Va. 499, 509, the Court declared that this mandate confers on the legislature "plenary if not absolute power" to provide for the support of free schools. Schools cannot be maintained without school houses — the very houses in part for which school bonds have been issued. Section 5 of the above Article contemplates that "a proportion" of the costs of free schools shall be borne by the local taxing units. Fixing that proportion, however, is within fair legislative discretion. It seems to me that aliberal construction of Article XII would permit the legislature to provide that the state assume — as legitimate costs of maintaining schools — an equitable proportion at least of the current payments due on school bonds.
The Constitution prior to 1920 conferred on county courts the power to establish and regulate roads. See Article 8, section 24. That power was always treated as the exclusive power of county courts until the Roads Amendment of 1920 to the Constitution. That amendment conferred on the legislature the exclusive authority to establish and control a system of state roads and highways. Pursuant to that authority, the *Page 540 
legislature has finally included in the state system all the public roads including county and district roads which were built from the proceeds of bonds issued by the local units. I freely admit that a narrow construction of the Roads Amendment would yield no right to the state to assume the payment of any part of the local indebtedness for roads. But it seems to me that under liberal construction that right can be fairly implied as an incident to the power to take control of the roads. The majority opinion observes: "It would be no more unfair to require a man's neighbors to help pay his debts than to require numerous communities to help pay the debts of a particular one." Whatever application that observation may have to school indebtedness it does not apply to the roads situation. The communities which have constructed roads from the proceeds of bonds did so, unaided by other communities. Yet, under the scheme for having a state system of roads, taxes (gasoline, etc.) are collected from the bonded and the unbonded communities alike, and applied to the construction of roads in the unbonded communities. Thus the bonded communities (after having built their own roads unassisted) are helping build the roads in the unbonded communities. It was said in argument that the scheme profited the bonded communities because the state now maintained their roads. Maintenance alone does not place the bonded units on a par with the unbonded ones, as the latter get both construction and maintenance from the state while the former get only maintenance. The scheme is badly out ofbalance. Since the bonded units help in constructing the roads of the unbonded units, uniformity of treatment demands that the help be returned. This can be done — as the legislature proposes — by having the state assume the road bonds. The taxpayers in one county can and do under modern methods of transportation use the roads of other counties. So there are equities which countenance payment by the state as a whole for the construction of roads which all the citizens of the state may and do enjoy. Those equities should facilitate liberal
construction.
This Court had before it in 1932 a case which involved the right of the state to advance funds for a local unit under the powers conferred by the Roads Amendment. I refer to RoadCommission v. County Court, 112 W. Va. 98, 163 S.E. 815. *Page 541 
The facts there were different from the facts here, but the abstract principle involved in that case is identical with the one involved here. That case is referred to in the majority opinion herein, but I deem it of moment to supplement that reference. There, the state, through its road commission, had advanced money to pay for highway rights-of-way in Kanawha County. The county court was obligated under the law then existing to pay for the rights-of-way. The state in making the payments assumed (at least temporarily) the debts of the county. A point of demurrer to the declaration in that case was that such payments were in violation of Article X, section 6 of the Constitution. We then held on that point without equivocation: "The language as well as the history of the section demonstrate that it has reference to state aid and state payments in matters of territorial interest to the county, and not to a situation like this where the advancement made the county by the state is essentially in the interests of the entire state." Pursuant to that holding, we wrote into the syllabus of the case: "Strict adherence to the letter of a constitutional provision is not requisite in a case clearly without the intendment of the provision." The constitutional provision thus referred to was section 6 of Article X, and the case "clearly without the intendment of the provision" was the case where the state had assumed a local unit's indebtedness for roads. If strict adherence to Article X was not requisite then, a fortiori it is not requisite now.
This Court is committed to the rule that we should make even a strained effort (if necessary) to uphold a legislative enactment and that the negation of legislative power "must be manifest beyond reasonable doubt" before an act will be declared unconstitutional. Leonhart v. Bd. of Ed., (W.Va.)170 S.E. 418, 421. I point to the fact that the majority opinion does not marshall the substantial reasons which favor the bills in question or evidence any trace of effort to uphold them.
The foregoing has been written without reference to the effect of the Tax Limitation Amendment of 1932 to the Constitution. In House Bill No. 63 the legislature stated that in its judgment the plan proposed in that bill was "the only solution of this problem consonant with the amendment to the *Page 542 
Constitution adopted November 8, 1932, and the decisions of the Supreme Court of Appeals thereon." I cannot treat that declaration in the cavalier manner adopted by the majority. The opinion points to no fact which would show the fallacy of the declaration, presents no solution itself, and is silent on the motives prompting the majority for giving the declaration no consideration. The opinion does say that the Act "does not recite the existence of any factual or physical conditions which create an impasse to legislation which will relieve the embarrassing condition of the state's tax structure." The Act would have been more complete in itself if it had listed the facts confronting the legislature. But why demand a statement of facts from the legislature, when it is common knowledge in which we share that the bonded indebtedness of a number of districts and of some counties is so great that after first paying the debt services, there will be little and in some districts nothing left of the direct taxes for current governmental expenses. Why say to the legislature "we would see a sign from thee"?
Prior to the recent amendments to the Constitution (Roads and Tax), the majority of the Court would have been more justified in its uncompromising regard for Article X of the Constitution. The later amendments have weakened the force of Article X in case of conflict with it. This is admitted theoretically in the majority opinion but is given no practical effect therein. The facts above referred to (of which we take judicial notice) demonstrate that there is conflict between the tax amendment and other constitutional provisions. Unless the amendment is to fail, the other provisions must yield to some extent. Theutmost liberality in construction is therefore imperative; yet the most friendly commentator could hardly consider the majority construction as liberal. The opinion says that organic law must not be disregarded because the days are difficult. A lofty sentiment in which I heartily concur. I know of no effort in this case to have organic law disregarded. The Tax Amendmentis organic law just the same as Article X and the effort under consideration is to make that Amendment operative. There is no contention that the plain and simple words of Article X have lost their meaning. But the words in the Tax Amendment are just as plain and *Page 543 
simple, and they also have not lost their meaning. The opinion also says that constitutional provisions should be harmonized. Again I concur, but the contemplation of the majority seems to have been restricted to Article X. Of a certainty the opinion is barren of effort to harmonize the Tax Amendment and Article X, or to show how they can be reconciled.
We as judges should not close our eyes to the difficult problem which the facts imposed upon the lawmakers. My attention has been called to no solution of that problem — and I presume the legislature knew of none — which does not seem to involve an infringement on some constitutional provision. We should recognize that the legislators had divergent views on the best solution of the problem; that they were confronted at every turn by constitutional inhibition and were at sea on what solution the Court would hold to be legal. The legislators were cognizant of the liberal judicial ruling on the Roads Amendment in Road Commission v. County Court,supra, and of the broad judicial construction given the Article on education in Kuhn v. Bd. of Ed., supra. The legislators had the right to expect continued judicial liberality on those two subjects. That expectation would account for the selection of road and school bonds as the subjects of state aid. It is not difficult to conceive that because of that expectation — and because of that alone — the legislators were able to reconcile their different ideas of how to make the Tax Amendment workable. Therefore I take the legislative declaration of "only solution" to mean that House Bills 63 and 64 are the only ones upon which the legislators could agree. If I am correct, the declaration is one of fact and not a "juristical" pronouncement as the majority opinion terms it. The Constitution, Article V., section 1, provides that the Legislative and Judicial Departments "shall be separate and distinct" and that neither "shall exercise the powers belonging" to the other. It is assuredly the exclusive power of the legislature to determine the temper of its own members. This Court said in Slack v. Jacob, 8 W. Va. 614: "The judiciary cannot inquire into the motives and necessities which may have super-induced the passage of an act." If the judiciary cannot even make that inquiry, what possible warrant has the majority for disapproving *Page 544 
the legislative declaration of "only solution"? The practical effect of the majority finding is to say to the legislature: "You are mistaken, there is another solution." Even so, the majority cannot foresee that the legislators will divine whatever solution the majority has in mind and agree on that solution. Each legislator has the right to exercise his own judgment on the policy of a legislative measure without judicial coercion. I cannot escape the view that the deliberate declaration of the chosen representatives of the people is entitled to the utmost consideration, as presenting in fact a case of the only legislative solution of the tax problem.
Under the majority opinion each local unit must continue to pay its own bonded indebtedness. The inevitable result of such payments will be that the legislature will have to arrange, in some manner, to furnish current governmental expenses to those units which exhaust all direct taxes on debt services. Personally I see no serious legal objection to that expedient. In that event, however, will not section 6 of Article X have to be violated pro tanto? If so, will the majority soften its present construction of that section?
The majority decision in its present form cannot serve but to increase the perplexity of the legislators. The rock of its enactments crumbling — the legislature is cast back into the whirlpool (with apologies to Robert S. Spilman, Esquire). The ordinary purpose of the judicial opinion is to clarify the legal situation. I recognize that courts should never in opinions such as this attempt to sway legislative deliberations. But the state cannot endure indefinitely this Departmental battledore and shuttlecock. Because of the present emergency, I submit that the majority would be well within the bounds of judicial propriety, were it to indicate (if only in a general manner) some avenues which the legislature might travel without encountering impassable constitutional barriers.
If it is necessary for the state to assume the payment of all the current charges due on local school bonds in order to make the Tax Amendment workable, I would say the state had that right. I disapprove the majority opinion for not giving consideration to the question of that necessity. I hold to the view that the state may lawfully assume the payment of the current charges on local road bonds. Consequently I dissent. *Page 545 
On rehearing, my attention has been called to the following decisions:
(a) Carlton v. Mathews, 103 Fla. 302, 137 So. 815, in which it was held that it was no violation of provisions in the Constitution of Florida, similar to our own, for the state to reimburse counties for expenditures on roads subsequently taken over by the state. The court sanctioned the plan, according to its express language, "upon moral and equitable considerations and as obligations of justice and honor, as distinguished from legal contractual obligations. The power to ascertain and determine the obligations within this class being entirely political and legislative. United States v. Realty Co.,163 U.S. 427; Guthrie National Bank v. City of Guthrie,173 U.S. 528; Knights v. Jackson, 260 U.S. 12;Mitchell v. Lowden, (Ill.) 123 N.E. 566." (page 348 of 103 Fla., 137 So. 815, 835.)
(b) Mitchell v. Lowden, 288 Ill. 327, 123 N.E. 566 (cited by the Florida court), which held that the state could repay the counties for their expenditures on roads subsequently taken by the state without violating constitutional provisions similar to ours. We are now in a court of equity and I submit that there is no material difference in effect between reimbursing a county which has paid such expenses and in paying the expenses (bonds) in the first instance.
(c) Williams v. Parnell, (Ark.) 51 S.W.2d 863, which held: "Statute authorizing state's issuance of state revenue bonds for refunding road improvement district bonds held not to violate constitutional provision prohibiting state from loaning its credit."
(d) Baker v. Hickman Co., 164 Tenn. 294, 306,47 S.W.2d 1090, in which the court held:
    "The expenditures for which the counties are to be reimbursed were for a purpose in which the counties and the State had a common interest, and for which the State might have assumed the entire expense in the first instance. All of the roads, whether constructed by the counties or by the State, have been taken under the exclusive control of the State, to be maintained by state officers at state expense. In such circumstances, the changed legislative opinion being that the public welfare would be best served by *Page 546 
making the entire cost of the highway system a charge on the proceeds of a state tax, available for highway purposes, instead of dividing a portion of it among the counties, we think the appropriation of state revenue for such purpose is an appropriation for a state purpose, for which the power of state taxation may be constitutionally exercised."
(e) The Minnesota case (Building  Loan Assn. v. Blaisdell,54 S. Ct. 231) decided by the Supreme Court of the United States on January 9th, in which the utmost liberality of constitutional construction was shown.
It will be remarked that the majority opinion gives no consideration to the foregoing decisions. The opinion is simply an apotheosis of section 6 of Article X. The foregoing decisions are late expressions of courts of last resort. We know of no late decisions to the contrary. Illiberality of construction finds no current support. Therefore Judge Woods and myself submit that our stand for liberal construction is judicially justified.